Citation Nr: 1738461	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  04-09 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

1.  Entitlement to service connection for hypertension, based on aggravation by service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension, based on aggravation by service-connected Type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Board has addressed this issue several times previously.  In September 2006 March 2009, and January 2014, the Board remanded the claim for further development.  In August 2012, the Board, in pertinent part, denied the Veteran's claim for service connection for hypertension.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("Court").  In a May 2013 Order, the Court granted a Joint Motion For Partial Remand ("Joint Motion") which vacated the August 2012 Board's decision to the extent that it denied entitlement to service connection for hypertension and remanded such claim to the Board for further development and readjudication.  

In January 2014, the Board remanded the claim for hypertension consistent with the findings of the May 2013 Joint Motion (obtain a VA medical opinion addressing a potential nexus between the Veteran's hypertension and Agent Orange exposure).  

Thereafter, in a June 2016 decision, the Board denied service connection for hypertension, to include as a result of exposure to herbicides and/or secondary to service-connected PTSD and Type II diabetes mellitus.

The Veteran appealed the Board's June 2016 decision to the Court.  In a June 2017 Joint Motion, the parties requested that the Court vacate and remand the Board's decision for the reasons to be discussed more fully below.  Given the July 2015 Joint Motion, the issue has been recharacterized as reflected on the title page.  

The appeal for entitlement to service connection for hypertension, secondary to diabetes is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.
FINDING OF FACT

The Veteran's hypertension was not aggravated by service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a),(e), 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in March 2002, January 2004, August 2009, and October 2006.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided relevant examinations as discussed in further on in the decision. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, service connection may be established on a secondary basis for a disability which is proximately caused by or aggravated by a condition tor which service connection has already been established.  38 C.F.R. § 3.310.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

III.  Analysis

In this case, the preponderance of evidence is against a finding that hypertension is aggravated by service-connected PTSD.  

By way of background, pursuant to a June 2017 Joint Motion, the U.S. Court of Appeals for Veterans Claims (Court) partially vacated the Board's June 2016 decision, which in part denied entitlement to service connection for hypertension to include as secondary to service-connected PTSD and remanded that specific claim to the Board.  Specifically, the Veteran and the Secretary of Veterans' Affairs (the Parties) agreed that the Board failed to adequately consider or discuss whether the VA examination reports and medical nexus opinions of record provided sufficient information upon which the Board could render a decision on the issue of whether the Veteran's hypertension was aggravated by his service-connected PTSD.  In the Joint Motion, the Parties also agreed that the portion of the June 2016 Board decision denying presumptive service connection, direct service connection, and secondary service connection under a causal theory should remain undisturbed and asked that the Court dismiss that portion of the appeal.  The Court's Order is consistent with the Parties' agreement in the Joint Motion.  

In this case, the preponderance of evidence is against a finding that hypertension is aggravated by service-connected PTSD.  Pertinent evidence of record includes private and VA treatment records, and VA examination reports.  

An April 2002 VA general medical examination report indicates the April 2002 VA examiner suggested that in order to have better control over his hypertension, the Veteran should lose weight.  There was no opinion provided with regard to whether hypertension was aggravated by service-connected diabetes.  The Veteran submitted a June 2002 statement from Dr. M.L.K. in support of his claim.  Dr. M.L.K did not provide any opinion as to whether PTSD aggravated the Veteran's hypertension.  Therefore, these 2002 items of evidence are of no probative value on the question of whether the Veteran's PTSD aggravated his hypertension.

On VA examination in April 2007, the VA examiner noted the Veteran had good control of his hypertension despite having PTSD.  The examiner opined that variations in blood pressure were more likely related to increased weight and more recently, the chronic use of nonsteroidal anti-inflammatory drugs (NSAIDS).  The examiner further opined that there was no evidence in the medical literature to support aggravation of chronic hypertension by PTSD.  This is evidence unfavorable to the aggravation question.

In June 2011, the Veteran was afforded a relevant VA examination.  The examiner opined, in part, that hypertension was not aggravated by PTSD.  The examiner explained that the Veteran's blood pressure was well controlled for many years, even during an inpatient psychiatric admission for PTSD exacerbation in 2006.  The examiner also found that blood pressure was well controlled prior to the Veteran beginning treatment for PTSD in 2004.  The examiner indicated that the Veteran's anti-hypertensive medication doses lowered with continued good blood pressure control in the context of some weight loss and increased physical activity, illustrating the importance of these factors in his blood pressure control.  This examiner also addressed articles the Veteran has submitted to support his claim.  Those articles did not address aggravation of hypertension by psychiatric disorders.  

In this regard, statements conveying sound medical principles found in medical treatises and authoritative writings such as medical and scientific articles, research reports or analyses, may constitute competent medical evidence.  See 38 C.F.R. 
§ 3.159 (a)(1).  A medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based on objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, evidence from a medical treatise or article, on its own, is generally too abstract to prove the nexus element of a service connection claim.  Sacks v. West, 11 Vet. App. 314 (1998).  

In this case, the articles submitted refer to an association between hypertension and psychiatric symptoms, such as an increased prevalence of hypertension in those suffering from PTSD, a higher risk of development of hypertension with anxiety, and causation of hypertension by PTSD.   They do not discuss worsening of hypertension by PTSD.  They are not probative as to the issue currently before the Board.

In March 2014 the Veteran underwent VA cardiology examination.  The examiner did not discuss whether or not hypertension is aggravated by service-connected PTSD.  Thus, this opinion is of no consequence in this case. 

In light of the forgoing, the Board finds that entitlement to service connection for hypertension is not warranted.  As discussed above, there is no probative evidence that hypertension is aggravated by service-connected disability.  The most probative evidence of record is the April 2007 and June 2011 VA opinions which are unfavorable to the claim and are supported by sufficient rationale.  The rationale expressed by the June 2011 examiner is particularly compelling.  

The Board acknowledges the Veteran's contentions that his hypertension is related to his service-connected PTSD.  A review of the record evidence shows there is no indication that the Veteran has medical expertise.  In this regard, the Board notes that whether lay opinions of this nature are competent evidence depends on the question at issue and the particular facts of the case.  Whether one medical condition aggravates another is not a simple question amenable to lay opinion evidence.  Thus, to the extent that the Veteran contends that his hypertension is aggravated by another medical condition; his opinion is not competent evidence.  

For the above reasons, the Board concludes that the preponderance of the evidence is against granting service connection for hypertension based on aggravation by his service-connected PTSD.  Thus, there is no reasonable doubt to be resolved in this case, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for hypertension, as secondary to service-connected PTSD is denied. 


REMAND

After a review of all of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claim.  

In April 2011, the Veteran was afforded a relevant VA examination In a subsequent electronic mail (e-mail) communication from the examiner who conducted the April 2002 VA examination, he provided an addendum opinion concluding that the Veteran had chronic medical conditions, to include diabetes mellitus.  In response to the question as to whether hypertension was related to diabetes, the VA examiner opined: 

"[h]hypertension especially if diagnosed several years after diagnosis of DM is likely as not due to type 2 DM.  I usually specify if I do not think the two are related (i.e., if they are diagnosed within a year or so from each other and that the DM is tightly controlled)."  

This opinion is inadequate as to the question of whether the Veteran's hypertension was aggravated by his diabetes mellitus.  It is an opinion addressing only causation.  

Thereafter, on VA examination in June 2011, the VA examiner found that diabetes was not a major risk factor or cause for hypertension, though they were often associated as both were seen more commonly in obese patients and those with a family history.  The examiner indicated the diagnosis of hypertension preceded his diagnosis of diabetes by many years.  The examiner reviewed the April 2007 VA examiner's opinion and agreed that variations in blood pressure were more likely related to the Veteran's increased weight and chronic use of NSAIDS.  The examiner additionally noted that variations in dietary sodium intake could do the same.  The examiner found that there had not been clinically relevant fluctuations in blood pressure readings over many years and for the most part were within normal limits.  The June 2011 addressed causation and did not discuss whether the nonservice-connected hypertension was "aggravated" (i.e. worsened beyond natural progression) by his service connected diabetes.  

Hence, on remand, the AOJ must obtain a medical opinion by an appropriate health professional as to whether the Veteran's hypertension was aggravated by his service-connected diabetes.  



Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the June 2011 VA practitioner, if he is unavailable, to another appropriate practitioner-to determine whether the Veteran's hypertension has been aggravated (i.e. worsened beyond natural progression) by his service-connected diabetes disability.  The entire claims file must be made available to the practitioner for review.  After reviewing the file, to include the June 2011 VA examination report, the practitioner must accomplish the following:  

Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension has been aggravated (i.e. worsened beyond natural progression) by his service-connected diabetes disability.  The practitioner must specifically address aggravation; the question of causation has been denied by the Board and is no longer at issue.

The examiner must include a complete rationale to support any opinion provided.  

2.  Then, readjudicate the claim that is the subject of this Remand.  If the benefit sought is not granted in full, furnish to the Veteran and his representative a supplemental statement of the case (SSOC) and allow for an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


